     Case 2:18-cv-01692-MCE-AC Document 61 Filed 05/20/20 Page 1 of 3

1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9

10    ESTATE OF TYLER S. RUSHING,                         No. 2:18-cv-01692-MCE-AC
      et al.,
11
                          Plaintiffs,
12                                                        ORDER
              v.
13
      AG PRIVATE PROTECTION, INC.,
14    et al.,
15                        Defendants.
16

17          By way of this action, Plaintiffs seek to recover for injuries sustained as a result of

18   a fatal altercation between Tyler S. Rushing (“Decedent”) and various named

19   Defendants, which include employees of a private security firm as well as members of

20   the Chico Police Department and the Butte County Sheriff’s Office (generally referred to

21   as “Defendants”). The Court previously denied a Motion for Summary Adjudication (ECF

22   No. 23) brought by Plaintiffs as to the discrete issue of whether one Defendant, Officer

23   Alex Fliehr, (“Officer Fliehr”) used excessive force when he used his taser against

24   Decedent after Decedent had been shot. ECF No. 35. Presently before the Court is

25   Plaintiffs’ Motion for Reconsideration of that Order. ECF No. 36. For the following

26   reasons, the Motion for Reconsideration is DENIED as well.1

27
             1 Because oral argument would not have been of material assistance, the Court ordered this
28   matter submitted on the briefs. See E.D. Cal. Local R. 230(g).
                                                         1
     Case 2:18-cv-01692-MCE-AC Document 61 Filed 05/20/20 Page 2 of 3

1           A court should not revisit its own decisions unless extraordinary circumstances

2    show that its prior decision was wrong. Christianson v. Colt Indus. Operating Corp.,

3    486 U.S. 800, 817 (1988). This principle is generally embodied in the law of the case

4    doctrine. That doctrine counsels against reopening questions once resolved in ongoing

5    litigation. Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F.2d 364, 369 n.5 (9th Cir.

6    1989) (citing 18 Charles Aland Wright & Arthur R. Miller, Federal Practice and Procedure

7    § 4478). Nonetheless, a court order resolving fewer than all of the claims among all of

8    the parties “may be revised at any time before the entry of judgment adjudicating all the

9    claims and the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). Where

10   reconsideration of a non-final order is sought, the court has “inherent jurisdiction to

11   modify, alter or revoke it.” United States v. Martin, 226 F.3d 1042, 1048-49 (9th Cir.

12   2000), cert. denied, 532 U.S. 1002 (2001). “The major grounds that justify

13   reconsideration involve an intervening change of controlling law, the availability of new

14   evidence, or the need to correct a clear error or prevent manifest injustice.” Pyramid,

15   882 F.2d at 369 n.5 (internal quotations and citations omitted).

16          Local Rule 230(j) requires a party filing a motion for reconsideration to show the

17   “new or different facts or circumstances are claimed to exist which did not exist or were

18   not shown upon such prior motion, or what other grounds exist for the motion.” E.D. Cal.

19   Local Rule 230(j). A district court may properly deny a motion for reconsideration that

20   simply reiterates an argument already presented by the petitioner. Maraziti v. Thorpe,

21   52 F.3d 252, 255 (9th Cir. 1995). Finally, reconsideration requests are addressed to the

22   sound discretion of the district court. Turner v. Burlington N. Santa Fe R.R., 338 F.3d

23   1058, 1063 (9th Cir. 2003).

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    2
     Case 2:18-cv-01692-MCE-AC Document 61 Filed 05/20/20 Page 3 of 3

1           Plaintiffs do not point the Court to any basis for revisiting its prior decision.

2    Although they clearly disagree with the Court’s order, that disagreement is not based on

3    an “intervening change of controlling law, the availability of new evidence, or the need to

4    correct a clear error or prevent manifest injustice.” Pyramid, 882 F.2d at 369 n.5.

5    Plaintiffs’ Motion for Reconsideration (ECF No. 36) is thus DENIED.

6           IT IS SO ORDERED.

7    Dated: May 19, 2020

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
